LAWSON, Justice.
T. E. Connor was convicted of a violation of Sec. 686 of the General City Code of Birmingham of 1944. On appeal to the *589Court of Appeals the judgment of the trial court was reversed on the ground that said Sec. 686 was unconstitutional. The cause is here on petition by the City of Birmingham for writ of certiorari to the Court of Appeals to review and revise the opinion and judgment of that court, 60 So.2d 474.
In support of the petition, counsel for the City have filed an excellent brief wherein it is insisted with much force and emphasis that the judgment of the Court of Appeals is erroneous. In this brief counsel seek to differentiate our case of Kahalley v. State, 254 Ala. 482, 48 So.2d 794, on which the Court of Appeals relied to a large extent, from the case at bar. In our ■opinion, the argument asserted amounts to nothing more than a distinction without a ■difference. We are of the opinion that our holding in Kahalley v. State, supra, is •controlling and that the Court of Appeals ■correctly applied the rule of that case to the case at bar. It follows that the petition for writ of certiorari must be denied. It is so ordered.
Writ denied.
LIVINGSTON, C. J., and FOSTER, SIMPSON, and STAKELY, JJ., concur.